[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             MAY 3, 2006
                              No. 05-15709                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                      D. C. Docket No. 04-00195-CR-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

BRANDON DASS,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                               (May 3, 2006)

Before BIRCH, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Brandon Dass appeals his sentence of 72 months of imprisonment and three
years supervised release following his guilty plea to possession of machine guns, in

violation of 18 U.S.C. § 922(o)(1). He argues (1) that the district court clearly

erred in enhancing his offense level pursuant to U.S.S.G. § 2K2.1(b)(1)(B) and

(b)(4) (2004) based on its finding that he possessed nine qualifying firearms; and

(2) that his sentence, which exceeds the advisory Guidelines range by 15 months,

is unreasonable based on the evidence in the record. Finding no reversible error,

we AFFIRM.

                                I. BACKGROUND

      Twenty-year old Dass and his father were arrested at Fort Stewart, Georgia,

where they were observed on a restricted artillery range. Three firearms,

including a Century Arms rifle and RG Industries revolver, and assorted

ammunition were discovered in the back of a truck owned by Dass’s father. In

addition, authorities found a video camera in the truck that contained a tape of

Dass’s father firing a handgun in numerous restricted areas at Fort Stewart.

      After their arrest, an explosion occurred near the residence that they shared.

A truck driver for the Savannah Sanitation Department was emptying a

commercial dumpster when a large quantity of military explosives detonated. The

driver sustained minor injuries when he jumped from the vehicle. The sanitation

truck, the dumpster, and nearby structures were damaged. Other explosives that



                                          2
did not detonate were also found in the dumpster. According to a special agent

with the Bureau of Alcohol, Tobacco and Firearms (“ATF”) and the range manager

at Fort Stewart, the explosives found in the dumpster were commonly fired at the

restricted training area where Dass and his father were arrested.

      After the explosion, ATF agents obtained a search warrant for Dass’s

residence. They found 18 firearms and 10 types of ammunition in the house. All

of the firearms, including a Colt rifle and North Industries rifle, were found in the

attic, with the exception of two that were recovered from Dass’s bedroom. The

explosives seized from the residence were consistent with the explosives seized

from the scene of the dumpster. ATF agents later found a high explosive, anti-tank

rocket in the crawl space under the house that was accessible from Dass’s

bedroom. In addition, in Dass’s bedroom, they found hand-drawn pictures of

weapons and instructions detailing how to convert firearms from semiautomatic to

full automatic. ATF agents also found a 30mm HEDP M789 round in a box in the

garage. The explosives found in their home were commonly used on the Fort

Stewart artillery range.

      Authorities interviewed Dass’s mother and a classmate. His mother relayed

concerns over Dass’s mental health and his close relationship with his father.

Dass’s former classmate and friend reported that Dass converted a semiautomatic



                                           3
assault rifle into a fully automatic rifle and made parts for firearms. The classmate

also stated that Dass reported that he and his father had begun to collect

ammunition, casings, and hand grenade parts from Fort Stewart.

      Brandon Dass later pled guilty to possession of a machine gun, in violation

of 18 U.S.C. § 922(o)(1). When Dass was interviewed by a probation officer, he

admitted that he and his father possessed firearms in the attic of their house and

that some of the weapons were assault weapons. He also acknowledged that he

knew that the firearms should be registered. He stated that most of the firearms

were purchased from flea markets and garage sales and admitted that he purchased

an 84mm rocket, anti-personnel rounds, and grenades. In addition, he admitted

that he placed explosives in the dumpster. Dass’s father, age 49, is disabled and is

currently incarcerated. Until his arrest, Dass lived with his father from 1993.

       The Probation Office prepared a Pre-Sentence Investigation Report (“PSI”)

and set Dass’s base offense level at 18, pursuant to U.S.S.G. § 2K2.1, which calls

for a base offense level of 18 if the offense involved firearms described in 26

U.S.C. § 5845(a) or 18 U.S.C. § 921(a)(30). The Probation Office then increased

the offense level four levels because the offense involved nine qualifying weapons,

which included four illegal explosives, pursuant to U.S.S.G. § 2K2.1(b)(1)(B);

two levels because the offense involved destructive devices, pursuant to U.S.S.G.



                                          4
§ 2K2.1(b)(3)(B), and two levels because the offense involved a firearm with an

obliterated serial number, pursuant to U.S.S.G. § 2K2.1(b)(4). Dass was granted a

three-level reduction for his acceptance of responsibility pursuant to U.S.S.G.

§ 3E1.1(a)-(b). The Probation Office also noted that an aggravating circumstance

(the explosives placed in the dumpster) might warrant an upward departure

pursuant to U.S.S.G. § 5K2.6.1 With a total offense level of 23 and a criminal

history category of I, the Probation Office calculated Dass’s advisory Guidelines

range to be 46 to 57 months of imprisonment and two to three years of supervised

release.

       After receiving the PSI, Dass filed a motion to withdraw his guilty plea,

which the court denied. In Dass’s objections to the PSI, he objected to being held

responsible for five of the qualifying weapons, which included an illegal explosive,

for the purpose of increasing his offense level pursuant to U.S.S.G.

§ 2K2.1(b)(1)(B) and (b)(4).2 Specifically, Dass argued that he did not possess the

following: (1) Century Arms, Incorporated, Model C15 Sporter, .223 caliber rifle;

(2) RG Industries, Model RG23, .22 LR caliber revolver with obliterated serial



       1
        According to U.S.S.G. § 5K2.6, “If a weapon or dangerous instrumentality was used or
possessed in the commission of the offense the court may increase the sentence above the authorized
guideline range.”
       2
         Dass made other objections to the PSI that are not relevant to this appeal and were not raised
in his brief.

                                                  5
number; (3) Colt, Model Match Target, .223 caliber semiautomatic rifle; (4) North

China Industries, Model MAK-90 short-barrel semiautomatic rifle; and (5) 30mm

HEDP M789 anti-material and anti-personnel round. Dass also objected to the

PSI’s suggestion that an upward departure pursuant to U.S.S.G. § 5K2.6 might be

warranted.

       At his sentencing hearing, Dass renewed his objections. The district court

overruled Dass’s objections and found that Dass had constructive and joint

possession of the above-referenced firearms and the 30mm HEDP M789 round.

Before imposing a sentence, the district court heard victim impact statements from

the garbage truck driver, who was injured in the explosion, and the vehicle

maintenance director for the city of Savannah. The garbage truck driver testified

that he sought counseling and experienced nightmares after the explosion. The

vehicle maintenance director testified that the damage to the garbage truck from

the explosion totaled $58,000. At the conclusion of the sentencing hearing, Dass’s

attorney asked the court to consider Dass’s devotion to his father and his father’s

negative influence over him. Dass also addressed the court, admitted that he had

made a mistake, and stated that he did not pursue his education because he had to

care for his father.

       The district court sentenced Dass to 72 months of imprisonment and three



                                          6
years of supervised release. The court explained it sentenced Dass above the

Guidelines range because it perceived that Dass would likely reoffend since “[a]

sense of value and a sense of duty to others has not been instilled.” R4 at 47. The

court noted that placing explosives in a public dumpster was a calculated act done

without regard for the consequences, which resulted in harm to the truck driver and

the city of Savannah. While the court acknowledged that the advisory Guidelines

are an important consideration in every case, it found that Dass’s case warranted a

higher sentence. The court did not address the PSI’s upward departure suggestion

pursuant to U.S.S.G. § 5K2.6. At the conclusion of the sentencing hearing, Dass

renewed his previous objections.

                                 II. DISCUSSION

A. Standard of Review

      The district court is obligated to consult and correctly calculate the

Guidelines even though United States v. Booker, 543 U.S. 220, 125 S. Ct. 738

(2005), rendered the Guidelines advisory. United States v. Crawford, 407 F.3d

1174, 1178 (11th Cir. 2005). Booker does not alter our previously established

standards of review of the district court’s implementation of the Guidelines.

United States v. Ellis, 419 F.3d 1189, 1192 (11th Cir. 2005). We review a

sentencing court’s factual findings for clear error and review de novo that court’s



                                          7
application of the sentencing Guidelines to the facts. United States v. Jackson, 276

F.3d 1231, 1233 (11th Cir. 2001). “When a defendant objects to a factual finding

that is to be used as a basis for sentencing, the government bears the burden to

establish the disputed fact by a preponderance of the evidence.” United States v.

Agis-Meza, 99 F.3d 1052, 1055 (11th Cir. 1996).

B. Possession of Firearms and Explosive

      Dass argues that there was insufficient evidence to prove that five of the

illegal firearms were in his possession and that the district court thereby erred in

applying the enhancements under U.S.S.G. § 2K2.1(b)(1)(B) and (b)(4). First, he

contends that he did not possess the two eligible firearms found in his father’s

truck, which included the revolver with the obliterated serial number, because he

was merely a passenger. Second, he contends that he did not possess the two other

illegal firearms found in the attic of his residence because he did not occupy that

room. Third, he argues that there is no evidence that he possessed the 30mm

HEDP M789 round, an illegal explosive device, found in the garage of his

residence.

      The Guidelines provide for a four-level increase if the offense involved

between 8 and 24 qualifying firearms. U.S.S.G. § 2K2.1(b)(1)(B). For purposes

of calculating the number of firearms in this section, the court can only count those



                                           8
firearms that were “unlawfully sought to be obtained, unlawfully possessed, or

unlawfully distributed.” Id. § 2K2.1(b)(1)(B) cmt. n.6. The Guidelines also

provide for a two-level increase if the firearm was stolen or had an obliterated

serial number. Id. § 2K2.1(b)(4).

      “Possession may be actual or constructive, joint or sole.” United States v.

Gunn, 369 F.3d 1229, 1234 (11th Cir.) (per curiam) (considering sufficiency of the

evidence regarding an 18 U.S.C. § 924(c) conviction), cert. denied sub nom., 543

U.S. 937, 125 S. Ct. 324 (2004). For actual possession, the defendant must have

“physical possession of or personal dominion over the thing allegedly possessed.”

United States v. Leonard, 138 F.3d 906, 909 (11th Cir. 1998). For constructive

possession, the defendant must have “ownership, dominion, or control over an

object itself or dominion or control over the premises or vehicle in which the

object is concealed.” Id.

      Dass primarily relies on Leonard and United States v. Pedro, 999 F.2d 497

(11th Cir. 1993), to support his argument that he did not have actual or

constructive possession of the disputed firearms and destructive device. In

Leonard, the defendant at issue was a passenger in the backseat of a station wagon.

138 F.3d at 909. After the police searched the vehicle, they discovered cocaine

and a firearm hidden in the tailgate. We reversed that defendant’s conviction



                                          9
because “[t]he record only show[ed] that [the defendant] was a passenger in the

back seat of the station wagon when it was stopped” and therefore “there [was] no

evidence to indicate that [the defendant] ever had ownership, dominion or control

over the cocaine, the gun, or the vehicle in which they were concealed.” Id.

      In Pedro, two defendants were arrested in connection with a burglary of an

apartment. 999 F.2d at 498. When they were arrested outside the apartment, one

of the defendants had a suitcase which contained a firearm that was stolen during

the burglary. Id. at 498-99. The other defendant was subsequently convicted of

possession of a firearm by a convicted felon based on the firearm in the suitcase.

We reversed the latter’s conviction because “the record [was] devoid of any

evidence of [the defendant’s] knowledge of the firearm.” Id. at 502. We reasoned

that even “[a]ccepting the Government’s argument that [the two defendants] were

engaged in joint burglary, it would be highly unlikely that both of the men would

scour each room side-by-side, aware of what the other was picking up.” Id.

      Whether Dass possessed these firearms is a factual finding that we review

for clear error. See Jackson, 276 F.3d at 1233. Here, there is no clear error.

Dass’s reliance on Leonard and Pedro is misplaced because there is sufficient

evidence that, although Dass did not own the vehicle and residence where the

disputed firearms were seized, he had knowledge of the firearms and exercised



                                          10
control over those areas. See Leonard, 138 F.3d at 909. Specifically, Dass

admitted to the probation officer that he and his disabled father possessed various

firearms in the attic of their residence. He also admitted that he placed explosives

in the dumpster, which were similar to the 30mm round found in the garage. These

admissions, coupled with the fact that both he and his father were avid gun

collectors, are sufficient evidence that Dass exercised control over all the firearms

in the house. See United States v. Harris, 20 F.3d 445, 454 (11th Cir. 1994)

(concluding that defendant’s “unrestricted access to the home” allowed the jury to

infer that “he exercised control over the house and therefore maintained

constructive possession of the [illegal item] found at the house”). Rather than

being a “mere passenger” in his father’s truck, the record also supports that Dass

and his father frequented Fort Stewart in the truck to scavenge ordnance and to fire

weapons. Therefore, in light of the undisputed illegal firearms that were found in

his room, the accessibility of the disputed firearms in the residence and truck,

Dass’s close relationship with his father, the history of their firearm collecting and

joint activities in Fort Stewart, and his admissions that he owned firearms in the

attic and disposed of similar explosives in the dumpster, the district court did not

commit clear error when it determined that Dass had at least constructive

possession of the disputed weapons and enhanced Dass’s offense level pursuant to



                                          11
U.S.S.G. § 2K2.1(b)(1)(B) and (b)(4).

B. Sentence Exceeding the Advisory Guidelines Range

      Dass also argues that his 72-month sentence, which exceeds the advisory

Guidelines by 15 months, is unreasonable because (1) there is nothing to support

the district court’s finding that he will likely commit more crimes and (2) he has no

prior criminal history.

      The district court must correctly calculate the sentencing range prescribed by

the Sentencing Guidelines. Crawford, 407 F.3d at 1178-79. Once the district court

has accurately calculated the Guidelines range, it “may impose a more severe or

more lenient sentence” that we review for reasonableness. Id. at 1179. In crafting

a reasonable sentence, the district court must consider the following:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005) (holding that the

district court’s imposition of a sentence and this Court’s reasonableness inquiry are

guided by the factors outlined in 18 U.S.C. § 3553(a)); see also 18 U.S.C.

                                         12
§ 3553(a). A district court need not explain every § 3553(a) factor before

announcing its sentence. Talley, 431 F.3d at 786. “[A]n acknowledgment by the

district court that it has considered the defendant’s arguments and the factors in

section 3553(a) is sufficient under Booker.” Id.

      Here, the record reveals that the district court adequately and properly

considered the § 3553(a) sentencing factors, including the nature and

circumstances of the offense, the need for the sentence imposed to reflect the

seriousness of the offense, the need to protect the public, and the history and

characteristics of the defendant. Further, the court correctly noted that while the

advisory Guidelines are an important consideration, they did not address all of the

court’s concerns, including the grave risk to which Dass exposed the public by

disposing of explosives in a commercial dumpster. Notwithstanding Dass’s lack of

a prior criminal history, we agree with the district court’s observation that there

were “serious and peculiarly dangerous events that occurred here.” R4 at 47.

                                III. CONCLUSION

      Because of the evidence of Dass’s control over areas where the disputed

firearms were seized, we conclude that the district court did not err in increasing

Dass’s offense level under the advisory Guidelines pursuant to U.S.S.G. §

2K2.1(b)(1)(B) and (b)(4). We also conclude that Dass’s sentence, which exceeds



                                          13
the sentencing range of the advisory Guidelines, is reasonable. AFFIRMED.




                                      14